Opinion issued April 21, 2020




                                         In The

                                 Court of Appeals
                                        For The

                            First District of Texas
                               ————————————
                                 NO. 01-19-00627-CV
                              ———————————
              IN RE JEFFERY WAYNE BLACKBURN, Relator



            Original Proceeding on Petition for Writ of Mandamus


                            MEMORANDUM OPINION

      Relator, Jeffery Wayne Blackburn,1 has filed a petition for a writ of mandamus

challenging two orders entered by the trial court striking certain counteraffidavits




1
      The spelling of relator’s name varies throughout the record. Our style of the case is
      in accord with the trial court’s orders at issue in this original proceeding. See Owens
      v. Handyside, 478 S.W3d 172, 175, n.1 (Tex. App.—Houston [1st Dist.] 2015, pet.
      denied) (clarifying style of case); see also Strobel v. Marlow, 341 S.W.3d 470, 471
      n.1 (Tex. App.—Dallas 2011, no pet.).
concerning medical expenses.2 See TEX. CIV. PRAC. & REM. CODE § 18.001. To be

entitled to mandamus relief, a relator must show that the trial court clearly abused

its discretion and that there is no adequate remedy by appeal. In re Prudential Ins.

Co. of Am., 148 S.W.3d 124, 135–136 (Tex. 2004) (orig. proceeding). Relator has

not demonstrated that he lacks an adequate remedy by appeal. See Walker v. Packer,

827 S.W.2d 833, 842 (Tex. 1992) (orig. proceeding) (holding “an appellate remedy

is not inadequate merely because it may involve more expense or delay than

obtaining an extraordinary writ”); see also In re Flores, No. 01-19-00484-CV, 2020
WL 425297, *2–3 (Tex. App.—Houston [1st Dist.] Jan. 28, 2020, orig. proceeding)

(mem. op.) (denying relators’ petition for writ of mandamus challenging trial court’s

exclusion of counteraffidavits offered pursuant to Texas Civil Practice and Remedies

Code section 18.001).

      Accordingly, we deny relator’s petition for a writ of mandamus. See TEX. R.

APP. P. 52.8(a), (d). Any pending motions are dismissed as moot.

                                  PER CURIAM
Panel consists of Justices Keyes, Lloyd, and Hightower.




2
      The underlying case is Belinda Lamonto and Linda Bendickson v. Jeffery Wayne
      Blackburn, Cause No. 2017-80112, in the 113th District Court of Harris County,
      Texas, the Honorable Rabeea Sultan Collier presiding.

                                         2